Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (i.e., claims 1-5 directed to a peptide) in the reply filed on June 16, 2022, is acknowledged. Additionally, Applicant’s election of Species A (i.e., a single and specific peptide as a peptide having a peptide length of 11 amino acids and having the amino acid sequence of SEQ ID NO: 8) in the reply filed on June 16, 2022, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Please note that elected SEQ ID NO: 8 is free of the prior art given that there is no teaching or suggestion for the specific amino acid sequence.  As such, the search is expanded as discussed below to include SEQ ID NOs: 125-126. 

Status of Claims
Claims 1-12 were originally filed on February 2, 2021. 
Claims 1-12 are currently pending and claims 1-5 are under consideration as claims 6-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 16, 2022.

Priority
The present application claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/969,880 filed February 4, 2020.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
	Please note that the Examiner is interpreting the scope of claim 1 as open-ended requiring 100% identity to at least one of SEQ ID NOs: 1-245 with any N-/C-terminal additions but where the length of the peptide is limited to 4-45 amino acids.  As such, the scope of claim 1 is analogous to “comprising the sequence of SEQ ID NO: 1” above.  Furthermore, please note that the Examiner is interpreting that the peptide requires at least one of the 245 amino acid sequences, but not fragments of one of these sequences.  As such, only SEQ ID NOs: 117, 125, and 127 can constitute a peptide comprising 4 amino acids in length, but also encompass any N-/C-terminal additions up to where the total length of the peptide is 45 amino acids.  

Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).  
As further articulated in the 112(a), written description, rejection below, the instant specification does not support that Applicants are in possession of the scope of claim 2.  Although the instant specification incorporates by reference Appendix 1 of US Provisional Application No. 62/969,880, the provisional application is an unpublished US Application.  Thus, since the evidence and data provided in Appendix 1 is essential subject matter pursuant under 35 CFR 1.57(d)(1) in an unpublished US Application, the subject matter in Appendix 1 cannot be incorporated by reference.  See MPEP 608.01(p).

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 recites “SEQ ID NOS:1-245”.  Pursuant to MPEP 2422, sequence identifiers should be indicated as SEQ ID NO: x or SEQ ID NOs: x-y.  It is respectfully requested that claim 1 recites “SEQ ID NOs: 1-245” in order to be grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention’); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) (“the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed’).
With regard to the recited genus of peptide antigens the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “...a generic claim may define the boundaries of a vast genus of chemical compounds...the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”. See page 1171.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
See also Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species.
Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it’.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added).  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
	In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(i), the court states, "An adequate written description of a DNA... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
Courts have stated that “[i]n claims involving [non-genetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). (emphasis added). There is no such specificity here, nor could one skilled in the art identify any particular compound encompassed by the claims. To the contrary, the specification states that the claimed compounds are derived from the recited substituents.
Here, Applicant desires patent protection for peptides that function by binding to a gonadotropin releasing hormone receptor activating autoantibody (GnRHR-AAb) at an epitope which reduces binding of the GnRHR-AAb to an extracellular loop 2 (ECL2) of GnRHR.  However, the specification does not provide adequate written description demonstrating the structure-function relationship between the claimed genus of peptides having a length of 4 to 45 amino acids and comprising a D-amino acid sequence of at least one of SEQ ID NOs: 1-245 and the claimed function of binding to a gonadotropin releasing hormone receptor activating autoantibody (GnRHR-AAb) at an epitope which reduces binding of the GnRHR-AAb to an extracellular loop 2 (ECL2) of GnRHR.  Specifically, although Applicant discloses 245 peptide D-amino acid sequences where each sequence contains the tripeptide, QSF, Applicant fails to demonstrate that this QSF tripeptide is a necessary core sequence of the peptide needed for the peptide to function as claimed. It is noted that this tripeptide is the only common sub-sequence shared among the 245 peptide D-amino acid sequences.  Therefore, without evidence that this tripeptide is essential for the peptide to bind to a GnRHR-AAb epitope thereby reducing binding of the GnRHR-AAb to an ECL2 of GnRHR, the disclosed species do not constitute a representative number of species demonstrating the claimed structure/function correlation. 
The written description requirement may be met by provided a representative number of species of the genus and/or in light of the state of the art.  With regard to the state of the art, the correlation between activating autoantibodies and binding to the ECL2 of GnRHR where such binding contributes to the pathophysiology in polycystic ovarian syndrome (PCOS) patients has been recently hypothesized (See Kem et al., J. Endocrine Soc. 4:1-13 (2020) at pg 2, 3rd paragraph; pg. 8, last paragraph).  In order to examine this hypothesis, Kem et al. utilized a 28-mer peptide corresponding to the amino acid sequence of human GnRHR ECL2 in ELISA assays to determine the presence of GnRHR-ECL2-AAb in sera for patients with PCOS and normal control patients (See Kem article, abstract; pg. 3, 2nd paragraph).  Kem et al. teaches that their study is the first to examine and demonstrate significantly elevated GnRHR-ECL2-AAb levels in PCOS subjects compared with control subjects and to a group of women with no previously identified autoimmune disease (See Kem article, pg. 8, last paragraph to pg. 9, 1st paragraph).  Although Kem et al. demonstrates a correlation between autoantibodies and binding to the ECL2 of GnRHR where significantly elevated GnRHR-ECL2-AAb levels are found in PCOS subjects and teaches that the data presented is useful to determine specific decoy peptides capable of blocking the AAb binding to the ECL2 of GnRHR (See Kem article, pg. 10, last paragraph), Kem et al. does not identify a necessary core structure or sequence that a decoy peptide needs in order to bind to an epitope of GnRHR-AAb.  Furthermore, Li et al. sought to map the antigenic epitopes of GnRHR-AAb from PCOS patients and develop retro-inverso peptide inhibitors that specifically target GnRHR-AAb (See Li et al., Endocrine 75:959-963 (2022) at abstract)).  Li et al. identified two peptide sequences, FSQCVTHC and HCSFSQWW, that reacted with all PCOS sera but not control sera (See Li article, abstract).  As such, Li et al. modified these two sequences into retro-inverso peptides, which were found to significantly inhibit PCOS serum IgG-induced GnRHR activation (See Li article, abstract).  Either of these two peptides can constitutes a necessary core sequence that each decoy peptide must contain in order to function as claimed.  However, neither of these two peptide sequences are required in the instantly claimed peptide of claim 2.  Therefore, the state of the art fails to recognize either a necessary core structure/sequence that a peptide would require in order for the peptide to bind to a gonadotropin releasing hormone receptor activating autoantibody (GnRHR-AAb) at an epitope which reduces binding of the GnRHR-AAb to an extracellular loop 2 (ECL2) of GnRHR, or a representative number of peptides that exhibit the claimed function.  
Alternatively, the written description requirement may be met by provided a representative number of species of the genus. As discussed supra, the specification teaches 245 peptides (i.e., SEQ ID NOs: 1-245).  However, the only common structure/sequences shared among these 245 peptide amino acid sequences is the tripeptide, QSF.  Further, there is no evidence to support that this tripeptide is a necessary core sequence that each peptide must contain in order to exhibit the claimed function in claim 2.  Therefore, simply teaching 245 peptide amino acid sequences without any evidence demonstrating function is not sufficient for the skilled artisan to envisage that these peptides preserve function.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, what is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides which preserve the required function, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined by functional characteristics, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent...‘is not a reward for the search, but compensation for its successful conclusion.’ ... For that reason, the written description requirement prohibits a patentee from ‘leaving it to the ... industry to complete an unfinished invention.” (citations omitted)).  
	Accordingly, the specification lacks adequate written description for the recited peptides.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over De Bolle et al. US Publication No. 2004/0047880 A1 published on March 11, 2004, alone or as evidenced by Bech et al., ACS Med. Chem. Lett. 9:577-580 (2018).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claim 1, with respect to a peptide comprising 4 to 45 amino acids wherein the 4 to 45 amino acids comprise a D-amino acid sequence of SEQ ID NO: 125:
De Bolle et al. identifies peptide mimotopes mimicking surface-exposed epitopes of N. meningitidis lipoligosaccharides (LOS) where these mimotopes are antigenically cross-reactive with a monoclonal antibody selected from 4BE12C10, H44/24, H44/58, H44/70, and H44/78 (See De Bolle specification, paragraph [0013], [0020]).  De Bolle et al. also provides a mimotope of a surface L3,7,9 LOS of N. meningitidis comprising a peptide epitope obtainable by screening a peptide library with one of the monoclonal antibodies (See De Bolle specification, paragraph [0015], [0022]).  One of these mimotopes identified by De Bolle et al. is SEQ ID NO: 181: CAPPPYDQSFC (See De Bolle specification, paragraph [0035], [0158]-[0168]; Table 2) where the bolded residues are 100% identical to instant SEQ ID NO: 125.  
De Bolle et al. also teaches that the peptide mimotope sequences may be entirely or partially comprised of D-stereo isomer amino acids (inverso sequences) (See De Bolle specification, paragraph [0027], [0035]).  Such inverso peptides have the advantage of potentially being more stable and/or immunogenic in a host when administered as an immunogen (See De Bolle specification, paragraph [0027]).  As such, De Bolle’s SEQ ID NO: 181 constitutes a peptide comprising 11 amino acids wherein 4 amino acids comprise instant SEQ ID NO: 125.  Moreover, the teachings of De Bolle et al. suggest where the mimotope amino acid sequence is in the inverso form.  Thus, the teachings of De Bolle et al. suggest the peptide as recited in instant claim 1.  

For claim 2, with respect to where the peptide binds to a GnRHR-AAb at an epitope which reduces binding of the GnRHR-AAb to an ECL2 of GnRHR:
Although De Bolle et al. does not expressly teach that SEQ ID NO: 181 binds to a GnRHR-AAb at an epitope which reduces binding of the GnRHR-AAb to an ECL2 of GnRHR, the intended use/functional property of the instantly claimed peptide is not a structural modification given patentable weight.  An intended use/functional property of the peptide (i.e., binds to a GnRHR-AAb at an epitope which reduces binding of the GnRHR-AAb to an ECL2 of GnRHR) does not state a condition that is material to patentability or provide a structural limitation that would further limit the claimed peptide.  The court has found that the determination of whether clauses such as “wherein” and “whereby" is a limitation in a claim is dependent on the specific facts of the case.  If the “wherein" or “whereby” clause limits a process claim where the clause gives meaning and purpose to the manipulative steps, it should be given patentable weight.  However, the court also found (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In the instant case, the intended use/functional property of the peptide (i.e., binds to a GnRHR-AAb at an epitope which reduces binding of the GnRHR-AAb to an ECL2 of GnRHR) is an intended result of the claimed peptide that gives little meaning and purpose to the structure of the claimed peptide.  Accordingly, the claim limitation as recited in instant claim 2 is met. 

For claim 3, with respect to a composition comprising at least one peptide of claim 1 disposed in a pharmaceutically acceptable carrier, vehicle, or diluent:
De Bolle et al. teaches that the mimotope peptides can be used in the manufacture of pharmaceutical compositions where the composition comprises the mimotope or peptide and a carrier molecule (See De Bolle specification, paragraph [0051]).  These compositions can be used in vaccines (See De Bolle specification, paragraph [0051]).  The vaccines can also include suitable excipients or diluents (See De Bolle specification, paragraph [0052]).  Furthermore, in Example 3, De Bolle et al. examines the binding of the mimotope peptides of Table 2 to the mAbs where the mimotope peptides are in culture, centrifuged, PEG-NaCl was added to the supernatant, centrifuged again, and then resuspended in TBS (See De Bolle specification, paragraph [0175]) thereby constituting a composition comprising SEQ ID NO: 181 disposed in a pharmaceutically acceptable carrier, vehicle or diluent.  Therefore, the teachings of De Bolle et al. satisfy the claim limitation as recited in instant claim 3.  

For claim 4, with respect to a composition comprising at least one peptide of claim 1 conjugated to a labeling agent:
De Bolle et al. teaches that the mimotope amino acid sequence can be covalently conjugated to biological and non-biological structures (See De Bolle specification, paragraph [0033]).  Moreover, De Bolle et al. teaches that the mimotope peptide is linked to a carrier molecule such as serum albumins or liposome carriers (See De Bolle specification, paragraph [0039], [0041]).  
De Bolle et al. also teaches an assay to determine the best peptide candidates for immunization trials in Example 4 where the peptide is synthesized on a cellulose membrane where the membrane can be tested with different mAbs by repetitive immunoblottings and chemiluminescent detection (See De Bolle specification, paragraph [0181]).  The protocol used to probe these membranes with mAbs where the binding of mAbs to the membranes (i.e., to the mimotope peptide bound on the membrane) was determined by measuring chemilumiscencent detection (incubated 10 minutes with LumiLight Plus at room temp. in the dark and light emission was detected on a Fluor-S Multi-lmager System for 3 to 30 seconds or by autoradiography on X-ray film) (See De Bolle specification, paragraph [0186]).  As such, the labeling agent (i.e., LumiLight Plus) must be covalently conjugated to either directly or indirectly to the mimotope peptide bound to the membrane (note: instant peptide can be directly or indirectly conjugated to a labeling agent).  Although De Bolle et al. utilizes different mimotope peptide sequences in Example 4, these peptides are only examples and the protocol can be utilized for any of the mimotope peptides.  Therefore, the teachings of De Bolle et al. suggest the claim limitation as recited in instant claim 4. 

For claim 5, with respect to a drug delivery device or composition comprising at least one peptide of claim 1, and wherein the drug delivery device or composition substantially releases the one or more peptides over an extended period in a range of from about 6 hours to about 120 days:
De Bolle et al. teaches that the mimotope amino acid sequence can be covalently conjugated to biological and non-biological structures where non-biological structures include lipid vesicles such as micelles (See De Bolle specification, paragraph [0033]).  Moreover, De Bolle et al. teaches that the mimotope peptide is linked to a carrier molecule such as serum albumins or liposome carriers (See De Bolle specification, paragraph [0039], [0041]).  As evidenced by Bech et al., when polypeptides are attached to human serum albumin, the polypeptide exhibits improved pharmacokinetic properties where such attachment precludes the polypeptide from proteolytic degradation and protected the polypeptide from rapid renal filtration (See Bech article, pg. 577, col. 1, 1st paragraph).  Bech et al. also teaches that following albumin binding, molecules are gradually released into circulation (See Bech article, pg. 577, col. 1, 1st paragraph).  Thus, since De Bolle et al. teaches that the mimotope peptide is covalently linked to a carrier molecule such as serum albumin, it would necessarily follow that the mimotope peptide is gradually released into circulation.  Given that the instantly claimed composition of claim 5 only requires at least one peptide of claim 1 as a structural limitation, the fusion protein taught by De Bolle constitutes a composition as recited in instant claim 5. 
Therefore, since De Bolle et al. teaches a fusion protein comprising a mimotope peptide attached to a carrier molecule such as serum albumin, the functional property (i.e., substantial release of the peptide over an extended period in a range of from about 6 hours to about 120 hours) of the composition as claimed and the known composition would necessarily read upon the same.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new functional property (i.e., substantial release of the peptide over an extended period in a range of from about 6 hours to about 120 hours) which would necessarily read upon the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Thus, the teachings of De Bolle et al. satisfy the claim limitations as recited in instant claim 5.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	De Bolle et al. does not expressly teach a peptide comprising 4 to 45 amino acids wherein the 4 to 45 amino acids comprise a D-amino acid sequence of SEQ ID NO: 125 as recited in instant claim 1.  However, the teachings of De Bolle et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR. 
De Bolle et al. does not expressly teach a composition comprising at least one peptide of claim 1 conjugated to a labeling agent as recited in instant claim 4.  However, the teachings of De Bolle et al. cure this deficiency by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR. 

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to a peptide comprising 4 to 45 amino acids wherein the 4 to 45 amino acids comprise a D-amino acid sequence of SEQ ID NO: 125 as recited in instant claim 1, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of De Bolle et al. and modify the stereochemistry of a mimotope amino acid sequence comprising a peptide of 11 amino acids in length and having the peptide sequence of instant SEQ ID NO: 125 from L-amino acids to D-amino acids in order to improve stability of the mimotope amino acid sequence and/or improve the mimotope’s immunogenicity when administered as an immunogen.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because modifying the stereochemistry of a mimotope amino acid sequence from L-amino acids to D-amino acids was known to improve the stability and/or immunogenicity of the amino acid sequence when administered as an immunogen as taught by De Bolle et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the peptide of De Bolle et al. was used as a mimotope and comprised 11 amino acids with instant SEQ ID NO: 125 and therefore modifying the stereochemistry of the mimotope peptide sequence from L-amino acids to D-amino acids would support the improved stability and/or immunogenicity of the mimotope amino acid sequence when administered as an immunogen by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR. 

	With respect to a composition comprising at least one peptide of claim 1 conjugated to a labeling agent as recited in instant claim 4, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to follow the teachings of De Bolle et al. and conjugate a mimotope peptide having the amino acid sequence of CAPPPYDQSFC to a labeling agent such as LumiLight Plus in order to determine whether the mimotope peptide binds to a mAb.  An ordinary skilled artisan would have been motivated to follow De Bolles’ teachings because conjugating a mimotope peptide to a labeling agent is a well-known technique, and therefore, using a well-known technique to yield predictable results (i.e., conjugating a labeling agent such as LumiLight Plus to a mimotope peptide) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to conjugate a labeling agent such as LumiLight Plus to a mimotope peptide having the amino acid sequence of CAPPPYDQSFC in order to determine whether the mimotope peptide binds to a mAb because conjugating a labeling agent to a mimotope peptide constitutes the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/            Primary Examiner, Art Unit 1654